    3:21-cv-00999-TMC        Date Filed 08/23/21   Entry Number 19    Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

Demetrius Alexander Brown,        )
                                  )
                    Petitioner,   )            Civil Action No. 3:21-cv-00999-TMC
                                  )
vs.                               )                        ORDER
                                  )
Sheriff Anthony Dennis,           )
                                  )
                    Respondent.   )
                                  )
 _________________________________)

      Petitioner Demetrius Alexander Brown (“Petitioner”), a state pre-trial

detainee proceeding pro se and in forma pauperis, filed this Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 on April 5, 2021. (ECF Nos. 1; 8; 12).

In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c),

D.S.C., this matter was referred to a magistrate judge for pretrial handling. Now

before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending the court dismiss Petitioner’s petition without prejudice and without

requiring Respondent to file a return. (ECF No. 13). Petitioner filed objections to

the Report, (ECF No. 16), and this matter is now ripe for review.

                             STANDARD OF REVIEW

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter.

Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423


                                           1
    3:21-cv-00999-TMC       Date Filed 08/23/21   Entry Number 19     Page 2 of 10




U.S. 261, 270–71 (1976)).        The court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.              28 U.S.C.

§ 636(b)(1). However, the court need only review for clear error “those portions

which are not objected to—including those portions to which only ‘general and

conclusory’ objections have been made[.]” Dunlap v. TM Trucking of the Carolinas,

LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables

the district judge to focus attention on those issues—factual and legal—that are at

the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other

hand, objections which merely restate arguments already presented to and ruled on

by the magistrate judge or the court do not constitute specific objections. See, e.g.,

Howard v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not

find specific objections where parties ‘merely restate word for word or rehash the

same arguments presented in their [earlier] filings’”); Ashworth v. Cartledge, Civ.

A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of

arguments made in his response in opposition to Respondent’s Motion for Summary



                                           2
    3:21-cv-00999-TMC       Date Filed 08/23/21   Entry Number 19     Page 3 of 10




Judgment . . . d[id] not alert the court to matters which were erroneously considered

by the Magistrate Judge”). Furthermore, in the absence of specific objections to the

Report, the court is not required to give any explanation for adopting the magistrate

judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734,

737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      Additionally, since Petitioner is proceeding pro se, this court is charged with

construing his Petition and filings liberally in order to allow for the development of

a potentially meritorious case.       See Erickson v. Pardus, 551 U.S. 89, 94

(2007); Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when

confronted with the objection of a pro se litigant, [the court] must also be mindful of

[its] responsibility to construe pro se filings liberally”). This does not mean,

however, that the court can ignore a pro se party’s failure to allege or prove facts

that establish a claim currently cognizable in a federal district court. See Stratton v.

Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013)

(quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985)

(noting that “‘district judges are not mind readers,’ and the principle of liberal

construction does not require them to ‘conjure up questions never presented to them

or to construct full-blown claims from sentence fragments’”).




                                           3
     3:21-cv-00999-TMC         Date Filed 08/23/21     Entry Number 19        Page 4 of 10




                               PROCEDURAL HISTORY

       In the Report, the magistrate judge set forth the relevant facts and procedural

history, see (ECF No. 13 at 2–3), and Petitioner does not object to that portion of the

Report, see (ECF No. 16). Briefly, according to the Public Index records for Sumter

County, South Carolina,1 Petitioner is currently awaiting trial on the following

pending state criminal charges: one count of murder; two counts of forgery of

$10,000 or more; one count of selling or delivering of a firearm to, and possession

by, certain persons unlawfully; and one count of possession of a weapon during

commission of a violent crime. See State of South Carolina v. Demetrius Alexander

Brown, Nos. 2018-A4310100670, 2018-A4310100681, 2018-A4310100682, 2018-

A4310100696,          2018-A4310100697,             Sumter      County        Public      Index,

https://publicindex.sccourts.org/Sumter/PublicIndex/PISearch.aspx                (last    visited

July 26, 2021). Petitioner has been represented by multiple attorneys thus far in his

cases, with his current attorney, Deborah J. Butcher, having taken over his

representation on all charges on June 28, 2021. See id. Additionally, as Petitioner

acknowledges in his Petition, his attorneys have filed motions on his behalf in each

of his pending cases, including motions for bond, discovery and Brady2 motions, and


1
  The court may take judicial notice of court and public records related to Plaintiff’s criminal
proceedings. See Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (noting that
courts “may properly take judicial notice of matters of public record”); Colonial Penn Ins. Co. v.
Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (noting “the most frequent use of judicial notice is in
noticing the content of court records.” (internal quotation marks omitted)).
2
  Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).


                                                4
       3:21-cv-00999-TMC         Date Filed 08/23/21     Entry Number 19       Page 5 of 10




a motion to dismiss. See id.; see also (ECF No. 1 at 5). Petitioner’s most recent

motion was a motion for bond filed on February 24, 2021. See State of South

Carolina v. Demetrius Alexander Brown, No. 2018-A4310100697, Sumter County

Public                                       Index,                                          Actions,

https://publicindex.sccourts.org/Sumter/PublicIndex/PISearch.aspx                    (last    visited

July 26, 2021).

         In his Petition, Petitioner also acknowledges that the state courthouses were

closed for several months beginning in March 2020 as a result of the COVID-19

pandemic. See (ECF No. 1 at 15). Nevertheless, Petitioner initiated this action on

April 5, 2021, requesting habeas relief for not yet having a trial on his pending

charges and seeking to have his state charges dismissed. (ECF Nos. 1; 1-3 at 7).

The magistrate judge entered his Report on April 28, 2021, recommending the

undersigned dismiss the Petition (ECF No. 1) without prejudice pursuant to the

Younger3 abstention doctrine and based on Petitioner’s failure to exhaust his state

court remedies. (ECF No. 13). As noted above, Petitioner filed objections to the

Report. (ECF No. 16).

                           MAGISTRATE JUDGE’S REPORT

         In his Report, the magistrate judge recommends that the undersigned dismiss

the Petition without prejudice and without requiring Respondent to file a return.


3
    Younger v. Harris, 401 U.S. 37, 43–44, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).


                                                 5
    3:21-cv-00999-TMC       Date Filed 08/23/21   Entry Number 19     Page 6 of 10




(ECF No. 13 at 5). The magistrate judge first noted that, while “‘pre-trial petitions

for habeas corpus are properly brought under 28 U.S.C. § 2241, which applies to

persons in custody regardless of whether final judgment has been rendered and

regardless of the present status of the case pending against him[,]’ . . . ‘[a]n attempt

to dismiss an indictment or otherwise prevent a prosecution’ is not attainable through

federal habeas corpus.” Id. at 3 (quoting United States v. Tootle, 65 F.3d 381, 383

(4th Cir. 1995); Dickerson v. State of Louisiana, 816 F.2d 220, 226 (5th Cir. 1987)).

Additionally, “federal habeas is available to adjudicate the merits of an affirmative

defense to a state criminal charge prior to a judgment of conviction [only] if ‘special

circumstances’ exist.” Dickerson, 816 F.2d at 226–27 (citing Braden v. 30th Jud.

Cir. Ct. of Ky., 410 U.S. 484, 490, 93 S. Ct. 1123, 35 L. Ed. 2d 443 (1973)); see also

(ECF No. 13 at 4). The magistrate judge correctly noted that, when determining

whether such special circumstances exist, “courts have looked to whether procedures

exist which would protect a petitioner’s constitutional rights without pre-trial

intervention.” (ECF No. 13 at 4 (citing Moore v. DeYoung, 515 F.2d 437, 449 (3d

Cir. 1975))). The magistrate judge found that Petitioner’s speedy trial claims could

be raised through state court motions, at trial, and on direct appeal such that,

“[b]ecause Petitioner can pursue his claims in state court, he fails to demonstrate

‘special circumstances[.]’” Id. at 4–5 (citing Moore, 515 F.2d at 443).




                                           6
    3:21-cv-00999-TMC       Date Filed 08/23/21   Entry Number 19    Page 7 of 10




      The magistrate judge then discussed the Younger abstention doctrine, which

requires that a federal court “not equitably interfere with state criminal proceedings

‘except in the most narrow and extraordinary of circumstances.’” Id. at 3 (quoting

Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996))). In other words, a federal “court

of equity should not act unless the moving party has no adequate remedy at law and

will suffer irreparable injury if denied equitable relief.” Id. (citing Younger, 401

U.S. at 43–44).     The magistrate judge then properly noted that abstention is

appropriate if “(1) there are ongoing state judicial proceedings; (2) the proceedings

implicate important state interests; and (3) there is an adequate opportunity to raise

federal claims in the state proceedings.” Id. (quoting Martin Marietta Corp. v. Md.

Comm’n of Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994)) (internal

quotation marks omitted). Applying this test to the current Petition, the magistrate

judge found that all three criteria are met:

             The information contained in the Petition filed in this case,
             supplemented by public records, indicate that an ongoing
             state criminal proceeding exists. The second criteri[on]
             has been addressed by the United States Supreme Court’s
             statement that “the States’ interest in administering their
             criminal justice systems free from federal interference is
             one of the most powerful of the considerations that should
             influence a court considering equitable types of relief.”
             The Court also addressed the third criteria in noting “‘that
             ordinarily a pending state prosecution provides the
             accused a fair and sufficient opportunity for vindication of
             federal constitutional rights.’”




                                           7
    3:21-cv-00999-TMC       Date Filed 08/23/21   Entry Number 19     Page 8 of 10




Id. at 4 (quoting Kelly v. Robinson, 479 U.S. 36, 49, 107 S. Ct. 353, 93 L. Ed. 2d 216

(1986); Gilliam, 75 F.3d at 903) (internal citations omitted). Thus, the magistrate

judge concluded that Petitioner failed “to show that he has no adequate remedy at

law and will suffer irreparable injury if denied his requested relief of release from

imprisonment.”     Id. at 5.     Accordingly, the magistrate judge concluded that

“Petitioner is precluded from federal habeas relief at this time” and recommends that

the Petition be dismissed. Id.

                                    DISCUSSION

      Petitioner filed objections to the Report. See (ECF No. 16). However,

Petitioner makes no specific challenges to any of the magistrate judge’s findings or

conclusions. See id. Instead, Petitioner’s objections, liberally construed, merely

repeat the same claims and arguments raised in the Petition, compare id., with (ECF

No. 1), which the magistrate judge has already thoroughly considered, see (ECF No.

13). It is well-settled in this Circuit that “an objection that merely repeats the

arguments made in the briefs before the magistrate judge is a general objection and

is treated as a failure to object.” Jesse S. v. Saul, No. 7:17-cv-00211, 2019 WL

3824253, at *1 (W.D. Va. Aug. 14, 2019); see also, e.g., Howard, 408 F. Supp. 3d

at 726 (noting “[c]ourts will not find specific objections where parties ‘merely restate

word for word or rehash the same arguments presented in their [earlier] filings’”);

Nichols v. Colvin, No. 2:14-cv-50, 2015 WL 1185894, at *8 (E.D. Va. Mar. 13,



                                           8
    3:21-cv-00999-TMC      Date Filed 08/23/21   Entry Number 19     Page 9 of 10




2015) (finding that the rehashing of arguments raised to the magistrate judge does

not comply with the requirement to file specific objections). Indeed, a district court

“may reject perfunctory or rehashed objections to R&Rs that amount to a second

opportunity to present the arguments already considered by the Magistrate Judge.”

Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3 (D.S.C. Sept. 6,

2017) (internal quotation marks omitted). The court agrees with the magistrate

judge’s analysis and conclusions and Petitioner’s objections, therefore, are

overruled.

      Thus, having thoroughly reviewed the Report and the record under the

appropriate standards and, finding no clear error, the court ADOPTS the Report in

its entirety (ECF No. 13), and incorporates it herein. Accordingly, Petitioner’s

Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED without prejudice

and without requiring Respondent to file a return.

      A certificate of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies

this standard by demonstrating that reasonable jurists would find both that his

constitutional claims are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant matter,

the court finds that the petitioner failed to make a “substantial showing of the denial



                                          9
    3:21-cv-00999-TMC     Date Filed 08/23/21     Entry Number 19    Page 10 of 10




of a constitutional right.” Accordingly, the court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                                                s/Timothy M. Cain
                                                United States District Judge
Anderson, South Carolina
August 23, 2021




                                         10
